DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2, 4-5, 8, 12, drawn to a chimeric engulfment receptor (CER) comprising a single chain chimeric protein, which comprises an extracellular domain comprising a binding domain that binds to phosphatidylserine (PtdSer); an engulfment signaling domain; and a transmembrane domain.



Group III, claims 44-46, 50-51, 54,  drawn to a chimeric engulfment receptor (CER) comprising a single chain chimeric protein, which comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain.

Group IV, claims 61-63, 67-68, 71, 78-79, 81,drawn to a chimeric engulfment receptor (CER) comprising a single chain chimeric protein, which comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; two engulfment signaling domains; and a transmembrane domain.

Group V, claims 83-84, 88,-89, 92, drawn to a chimeric engulfment receptor (CER) comprising a single chain chimeric protein, which comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain, wherein the transmembrane domain and engulfment signaling domain are each derived from a different molecule.


Group VII, claims 117, 124, 127, 133,  drawn to a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to phosphatidylserine (PtdSer); an engulfment signaling domain; and a transmembrane domain.

Group VIII, claim 134, drawn to a method of treating a subject with cancer by administering a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to phosphatidylserine (PtdSer); an engulfment signaling domain; and a transmembrane domain.

Group IX, claims 152, 153, 154,155 drawn to a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain.

Group X, claim 156, drawn to a method of treating a subject with cancer by administering a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain.

Group XI, claim 157, drawn to a method of treating a subject with an autoimmune disease by administering a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain.

Group XII, claim 158, drawn to a method of treating a subject with an infectious disease by administering a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain.

Group XIII, claims 159-160, drawn to a nucleic acid molecule encoding a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; two engulfment signaling domains; and a transmembrane domain.

Group XIV, claims 161-162, drawn to a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; two engulfment signaling domains; and a transmembrane domain.




Group XVI, claim 164, drawn to a method of treating a subject with an autoimmune disease by administering a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; two engulfment signaling domains; and a transmembrane domain.

Group XVII, claim 165, drawn to a method of treating a subject with an infectious disease by administering a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; two engulfment signaling domains; and a transmembrane domain.

Group XVIII, claims 166-167, drawn to a nucleic acid molecule encoding a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain, wherein the transmembrane domain and engulfment signaling domain are each derived from a different molecule.


Group XIX, claims 168-169, drawn to a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain, wherein the transmembrane domain and engulfment signaling domain are each derived from a different molecule.

Group XX, claim 170, drawn to a method of treating a subject with cancer by administering a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain, wherein the transmembrane domain and engulfment signaling domain are each derived from a different molecule.

Group XXI, claim 171, drawn to a method of treating a subject with an autoimmune disease by administering a genetically modified cell comprising a CER that comprises an extracellular domain comprising a binding domain that binds to a pro-engulfment marker or target antigen; an engulfment signaling domain; and a transmembrane domain, wherein the transmembrane domain and engulfment signaling domain are each derived from a different molecule.

Group XXII, claim 172, drawn to a method of treating a subject with an infectious disease by administering a genetically modified cell comprising a CER that comprises 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A) Transmembrane domains of: Tim1, Tim4, Tim3, FcγR1, FcγR2A, FcγR2B2, FcγR2C, FcγR3A, FcεR1, FcαR1, CD8a, CD28, MERTK, Axl, Tyro3, BAI1, CD4, DAP12, or MRC 1.
B) Engulfment signaling domain: ItgB5, MERTK, Tyro3, Axl, BAI1, ELMO, 
MRC1, PI3K, Traf6, Syk, MyD88, Zap70, FcγR1, FcγR2A, FcγR2B2, FcγR2C, FcγR3A, FcεR1, FcαR1, BAFF-R, DAP12, NFAM1, or CD79b.
C) Tumor antigen: CD138, CD38, CD33, CD123, CD72, CD79a, CD79b, mesothelin, PSMA, BCMA, ROR1, MUC-16, L1CAM, CD22, CD19, CD20, CD23, CD24, CD37, CD30, CA125, CD56, c-Met, EGFR, GD-3, HPV E6, HPV E7, MUC-1, HER2, folate receptor a, CD97, CD171, CD179a, CD44v6, WT1, VEGF-1, VEGFRI, IL-13Rαl, IL-13Rα2, IL-1 lRα, PSA, FcRH5, NKG2D ligand, NY-ESO-1, TAG-72, CEA, ephrin A2, ephrin B2, Lewis A antigen, Lewis Y antigen, MAGE, MAGE-A1, RAGE-1, folate receptor β, EGFRviii, VEGFR-2, LGR5, SSX2, AKAP-4, FLT3, fucosyl GM1, GM3, o-acetyl-GD2, and GD2. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 20, 44, 61, and 83.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of the groups are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647